Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This application is a 371 of PCT/US2017/021328 03/08/2017, which claims benefit of 62/307,600 03/14/2016.
	Claims 1-20 are pending.  
Response to Restriction Election
2.	Applicant’s election of group I and the species (the compound 29) in the reply filed on January 11, 2021 is acknowledged.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


 The election was made without traverse. According to applicants’ representative claims 1, 2, 4, 6, 8, 10, 12, 13, 15-17 read on the elected species.  The elected species is allowable. As detailed in the following rejections, the generic claim encompassing the elected species was not found patentable.  Therefore, the provisional election of species is given effect, the examination is restricted to the claims reading on the elected species only, and claims not reading on the elected species are held withdrawn.  
Information Disclosure Statements

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 1, 2, 4, 12, 13, 15-17  is/are rejected under under 35 U.S.C. 103 as obvious over Yuan  6,175,015 in view of Wislicenus, J. “Adolph Strecker’s Short Textbook of Organic Chemistry” 1881, Spottiswoode: London, pages 38-39. The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
A)	Determining the scope and contents of the prior art.
B)	Ascertaining the differences between the prior art and the claims at issue.

D)	Considering objective evidence present in the application indicating obviousness or nonobviousness.

A)	Determining the scope and contents of the prior art:  
Yuan teaches dopamine receptor ligands on column 9-10 including those with an Ar as various fused indoles (A) like carbazole, linked by an amide Rc/Rd via butyl chain linked piperazine with an N-phenyl group variously substituted.  Compounds 4, 8 and 10 are illustrative.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The compounds are  D3 and D2 ligands, with selectivity for D3 as shown in Table 2 on column 11.  In addition to the examples above, the column 4 gives a generic description with respect to W 1-C4alkyl and C1-C4 alkoxy.” Compositions are described at columns 11 line 55 to column 13 line 19.   
B)	Ascertaining the differences between the prior art and the claims at issue.
The instant claims are drawn to ethyl homologs of the compounds of Yuan and also further substituted variants.  
C)  	Resolving the level of ordinary skill in the pertinent art:  The level of ordinary skill is high.  Someone preparing these compounds would be trained in organic chemistry and would recognize the very close structural similarity and would expect them to have similar properties.  
D) Considering objective evidence present in the application indicating obviousness or nonobviousness:  The compounds of the claims at hand are analogs of old compounds.  One of ordinary skill would be motivated to make the compounds of the invention because he would expect the compounds to have similar properties, indeed we see that these compounds are intermediates for the same properties as those described by Yuan as D3 ligands. In re Grabiak 226 USPQ 870, "[w]hen chemical compounds have "very close" structural similarities and similar utilities, without more a prima facie case may be made",  In re Deuel 34 USPQ2d 1210, "a known compound may suggest its analogs or isomers, either geometric isomers (cis v. trans) or position isomers (emphasis added) (e.g. ortho v. para)".  In this case the substituents on the phenyl ring, R1-R3 are defined in the same manner as the preferred embodiments of Yuan as halogen, alkyl and alkoxy.  Since Yuan describes the same groups, altering their identity, position or number on the terminal phenyl ring is prima facia obvious.

 HOMOLOGY AND HOMOLOGOUS SERIES,

48. In opposition to the remarkable differences between organic bodies of like molecular formulae, is the fact that bodies of different molecular composition frequently exhibit great similarity in all their chemical and physical properties. The compounds in which these analogies are most marked are those whose formulae differ by CH2, or a whole multiple thereof, nCH2, and whose molecular weights differ therefore by ± 14n.…This analogy of structure is especially shown in the fact that like reagents produce like changes, and further that the resulting products of such changes agree in properties, but differ in composition by CH2. Such bodies are termed homologous compounds. They form members of a natural family of bodies which can be arranged according to their increasing contents of carbon. The similarity of physical properties between the members of a homologous series is greater the nearer they stand to one another on such a list that is, the less they differ in chemical composition.

Analogs differing only in a single methylene in an alkyl chain, have been ruled prima facie obvious, and require no secondary teaching, see In re Coes, Jr. (CCPA 1949) 173 F2d 1012, 81 USPQ 369. In re Shetty, 195 USPQ 753, In re Wilder, 195 USPQ 426, and Ex parte Greshem, 121 USPQ 422 all feature a compound with a two carbon link rejected over a compound with a one carbon link.  Similarly In re Chupp, 2 USPQ 2nd 1437 and In re Coes, 81,USPQ 369 have a one-carbon link unpatentable over a two-carbon link.  Ex parte Ruddy, 121 USPQ 427 has a three-carbon link unpatentable over a one-carbon link.  Ex parte Nathan, 121 USPQ 347 found the insertion of an ethylene linkage obvious.  The variation was per se obvious in all these cases and did not require a specific teaching.
	 Regarding claim 17, the utility of Yuan in his method is the same, however MPEP 2112.01 III states “Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004)”

Gmeiner 20080051409 A1.
.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
A)	Determining the scope and contents of the prior art.
B)	Ascertaining the differences between the prior art and the claims at issue.
C)	Resolving the level of ordinary skill in the pertinent art.
D)	Considering objective evidence present in the application indicating obviousness or nonobviousness.

A)	Determining the scope and contents of the prior art:  
Gmeiner teaches dopamine receptor ligands on page 2 as formula X1, and including those linked by an amide via an alkyl chain Y, which may have some olefins or cycloalkyl groups, linked piperazine with an N-phenyl group variously substituted with R2, R3, R4.  This amide is attached to various heteroaryls, Ar, of Formula I on page 1.  The example formula on page 7 Formula VI has an imidazo[1,2-a]pyridine
Various examples are listed on page 11 ff where the Ar is an imidazo[1,2-a]pyridine, and the phenyl is substituted with alkoxy and halogen.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

The compounds are  D3 and D2 ligands, with selectivity for D3 as discussed on page 13-16 and as shown on page 37.  Compositions are described on page 15.   The phenyl substituents are given as:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

B)	Ascertaining the differences between the prior art and the claims at issue.
The instant claims are drawn to substituted analogs of the compounds of Gmeiner.  
C)  	Resolving the level of ordinary skill in the pertinent art:  The level of ordinary skill is high.  Someone preparing these compounds would be trained in organic chemistry and would recognize the very close structural similarity and would expect them to have similar properties.  
D) Considering objective evidence present in the application indicating obviousness or nonobviousness:  The compounds of the claims at hand are analogs of old compounds.  One of ordinary skill would be motivated to make the compounds of the invention because he would expect the compounds to have similar properties, indeed we see that these compounds are intermediates for the same properties as those described by Gmeiner as D3 ligands. In re Grabiak 226 USPQ 870, "[w]hen chemical compounds have "very close" structural similarities and similar utilities, without more a prima facie case may be made",  In re Deuel 34 USPQ2d 1210, "a known compound may suggest its analogs or isomers, either geometric isomers (cis v. trans) or position isomers (emphasis added) (e.g. ortho v. para)".  In this case the substituents on the phenyl ring, R1-R3 are defined in the same manner as the preferred embodiments of Yuan as halogen, alkyl prima facia obvious.
Regarding claim 17, the utility of Gmeiner in his method is the same on page 5, however MPEP 2112.01 III states “Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004)”
6.	Claim(s) 1, 2, 4, 6, 8, 10, 12, 15-17  is/are rejected under under 35 U.S.C. 103 as obvious over Gmeiner US 20050197343 (cited on the IDS).  The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
A)	Determining the scope and contents of the prior art.
B)	Ascertaining the differences between the prior art and the claims at issue.
C)	Resolving the level of ordinary skill in the pertinent art.
D)	Considering objective evidence present in the application indicating obviousness or nonobviousness.

A)	Determining the scope and contents of the prior art:  
Gmeiner teaches dopamine receptor ligands on page 3 as formula Ia, Ib, and including those with an Ar as indole, benzofuran and benzothiophene, linked by an amide Rc/Rd via butyl chain linked piperazine with an N-phenyl group variously substituted with R2/R3.

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Formula IV on page 4 is also disclosed:

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

Various examples are listed on page 4 where the phenyl is substituted with alkoxy and halogen.
The compounds are  D3 and D2 ligands, with selectivity for D3 as discussed on page 5 and as shown in Table 1 on pages 12 and 13.  Compositions are described on page 6.   
B)	Ascertaining the differences between the prior art and the claims at issue.
The instant claims are drawn to substituted analogs of the compounds of Gmeiner.  
C)  	Resolving the level of ordinary skill in the pertinent art:  The level of ordinary skill is high.  Someone preparing these compounds would be trained in organic chemistry and would recognize the very close structural similarity and would expect them to have similar properties.  
D) Considering objective evidence present in the application indicating obviousness or nonobviousness:  The compounds of the claims at hand are analogs of old compounds.  One of ordinary skill would be motivated to make the compounds of the invention because he would expect the compounds to have similar properties, indeed we see that these compounds are intermediates for the same properties as those described by Gmeiner as D3 ligands. In re Grabiak 226 USPQ 870, "[w]hen chemical compounds have "very close" structural similarities and similar utilities, without more a prima facie case may be made",  In re Deuel 34 USPQ2d 1210, "a known compound may suggest its analogs or isomers, either geometric isomers (cis v. trans) or position e.g. ortho v. para)".  In this case the substituents on the phenyl ring, R1-R3 are defined in the same manner as the preferred embodiments of Yuan as halogen, alkyl and alkoxy.  Since Gmeiner describes the same groups, altering their identity, position or number on the terminal phenyl ring is prima facia obvious.
Regarding claim 17, the utility of Gmeiner in his method is the same on page 5, however MPEP 2112.01 III states “Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004)”
Reasons for Indicating Allowable Subject Matter
7.   	The prior art of Newman 8,748,608 (cited on the IDS) is not relied upon but is considered pertinent to claim 13. Newman teaches some compounds that are similar to those of claim 13 with the same utility, which have an OH group or halogen on the alkyl chain (R4/R5), for example Formula I on column 2. However these compounds have either a hydrogen, halogen or alkoxy group and there is no suggestion of alkyl substitution (R1/R2).  There is an enormous amount of SAR data in this area including hundreds of patents and NPL references just to dopamine receptor ligands with a substituted phenyl attached to a piperazine, which is overwhelming.  The examiner has reviewed some of these documents including Ananthan “Design, Synthesis, and Structure−Activity Relationship Studies of a Series of [4-(4-Carboxamidobutyl)]-1-arylpiperazines: Insights into Structural Features Contributing to Dopamine D3 versus D2 Receptor Subtype Selectivity” J. Med. Chem. 2014, 57, 7042−7060 (cited on the IDS), which looked at the effect of changing this head group, see Figure 2 on page 7043. On page 7045 the SAR is discussed, “Earlier studies have shown that the effect of 2-methoxyphenyl and 2,3-47,49 The improved affinity and selectivity of compound 8 compared to compound 7, however, are associated with an increase in lipophilicity (CLogP of 3.6 for 7 vs 5.1 for 8). Interestingly, the introduction of a trifluoromethyl group at the 3-position of the phenyl ring of compound 6 led to an increase in affinity at D3R without significantly affecting affinity at D2R, thus improving the binding selectivity (compound 9 D2R Ki/D3R Ki = 56). In addition, the introduction of an electron withdrawing cyano substituent at the 5-position (compound 10) led to a modest decrease in affinity at D3R and D2R as well as a decrease in D3R selectivity.”  Reading this portion one would suspect that adding an ethyl group to the compounds of Newman would increase the lipophilicity and improve the binding affinity in a similar manner to the CF3, however all the compounds in claim 13 have specific substitution patterns including only a 2-methoxy-3-chloro 5-ethyl and fluoro/hydroxy group on the alkyl chain and specific stereochemistry.  While affinity at the dopamine receptors is unsurprising, there is too much picking and choosing to arrive at these specific compounds in claim 13.  There is also some evidence of improved metabolic stability over compound 1, at least for compound 29, which is one of the Newman compounds (Page 47 of the specification).
Objections

8.	Claim 13 is objected to for depending from a rejected base claim, but would be allowable in independent format with all the requisite limitations of the base claim and any intervening claim.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID K O'DELL/            Primary Examiner, Art Unit 1625